Citation Nr: 1203803	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-10 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served with Army National Guard from October 1958 to June 2000 with various periods of active duty for training and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a Decision Officer Review (DRO) Hearing in December 2008.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no more than "Level II" hearing acuity in the right ear and "Level I" hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

After careful review of the claims folder, the Board finds that an October 2007 VCAA letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ in January 2008.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter notified the Veteran that he may submit evidence showing that his service-connected bilateral hearing loss has increased in severity.  The RO informed the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed that evidence that may show an increase in severity might be a statement from his doctor containing physical and clinical findings, results from laboratory tests or x-rays and the dates of examinations and tests.  He was also informed that he could provide lay statements from individuals who are able to describe from their own knowledge and personal observations in what manner his disability has become worse.  The letter notified the Veteran that he could provide statements from his employer as to job performance, lost time or other information regarding how his condition affects his ability to work.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA examination reports dated in August 2006, October 2007 and January 2009, and a transcript of the December 2008 Decision Review Officer (DRO) hearing.

The VA examination reports dated in August 2006, October 2007 and January 2009 reflect that the examiners obtained an oral history of hearing loss from the Veteran and conducted a physical evaluation.  In addition, the October 2006 VA examiner reviewed the Veteran's claims file in conjunction with the examination.  With respect to VA audiological examinations, a VA audiologist, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The August 2006 VA examiner documented that the Veteran reported difficulty understanding conversational speech, especially with background noise or at a distance.  The October 2007 VA examiner noted that indicated that he has had gradual difficulty understanding conversational level speech, especially in noisy environments.  The January 2009 VA examiner reported that the Veteran has noticed more difficulty understanding conversational level speech.  Accordingly, the Board finds that the audiologists described the functional effects caused by the hearing disability in their reports.  

The October 2007 and January 2009 VA examination reports show that the examiners did not review the Veteran's claims file in conjunction with examination.  In some instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court recently held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the VA examiners obtained a history of the Veteran's hearing loss and evaluated the Veteran's current hearing loss symptoms.  The Board finds that the examiners were apprised of the relevant medical history of the Veteran as it pertains to his current claim.  The Board moreover points out that hearing loss is evaluated based on a mechanical application of audiometric testing results, and that in this case, the hearing results are consistent with each other.  Based on the foregoing, the Board concludes that the August 2006, October 2007 and January 2009 VA examinations are adequate for rating purposes.  Id. 

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified and the record does not otherwise indicate any existing pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increase Rating

The Veteran submitted an increased rating claim for his bilateral hearing loss in January 2006.  He contends that he has difficulty understanding conversational level speech, particularly in noisy environments.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2011) establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria indicate that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA audiology examination in August 2006.  The VA examination report shows the Veteran had 88 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 15 dB at 1000 Hz, 25 dB at 2000 Hz, 60 dB at 3000 Hz and 60 dB at 4000 Hz.  The average decibel loss for the right ear was 40 dB.  The VA examination showed the Veteran had 92 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 15 dB at 1000 Hz, 40 dB at 2000 Hz, 70 dB at 3000 Hz and 70 dB at 4000 Hz.  The average decibel loss for the left ear was 49 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in the right ear is assigned to Level II and the hearing acuity in the left ear is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the August 2006 VA examination.

The Veteran was provided with another VA examination in October 2007.  The October 2007 VA examination report reveals that the Veteran had a speech recognition score of 94 percent.  The evaluation shows puretone thresholds in the right ear of 10 dB at 1000 Hz, 30 dB at 2000 Hz, 60 dB at 3000 Hz and 65 dB at 4000 Hz.  The average decibel loss for the right ear was 41 dB.  The Veteran had 92 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 20 dB at 1000 Hz, 35 dB at 2000 Hz, 65 dB at 3000 Hz and 75 dB at 4000 Hz.  The average decibel loss for the left ear was 49 dB.  

The Veteran's hearing impairment did not meet the exception requirements under 38 C.F.R. § 4.86(a) or (b).  There is no indication that the use of the speech discrimination test was inappropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran in October 2007.

The Veteran underwent a third VA audiological examination in January 2009.  The Veteran's speech recognition in the right ear was 96 percent.  His puretone thresholds in the right ear was 15 dB at 1000 Hz, 30 dB at 2000 Hz, 65 dB at 3000 Hz and 65 dB at 4000 Hz.  The average decibel loss for the right ear was 44 dB.  The VA examination showed the Veteran had 96 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 20 dB at 1000 Hz, 35 dB at 2000 Hz, 65 dB at 3000 Hz and 65 dB at 4000 Hz.  The average decibel loss for the left ear was 46 dB.  

The Veteran's hearing impairment did not meet the exception requirements under 38 C.F.R. § 4.86(a) or (b).  In addition, the examiner did not certify that the                                                                                                                                                                          use of a speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment will be determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the January 2009 VA examination.

The Board notes that a staged rating is not applicable in this case.  The competent medical evidence of record shows that the Veteran's bilateral hearing has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for bilateral hearing loss on a schedular basis is not warranted.  See 38 C.F.R. § 3.102 (2011).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing impairment shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran currently works for the Indiana State Department of Health, Weights and Measures.  He asserted that he has a hard time hearing people at work.  He explained that at work there is a humidifier that runs all the time creating background noise.  The Veteran also noted that he has had trouble understanding conversations on some telephones.  In other words, his hearing loss is manifested in daily life by trouble hearing.  That is precisely what is contemplated in the schedular criteria.  

Nor does the evidence show that the Veteran's service-connected bilateral hearing loss has caused marked interference with employment.  In addition, the evidence reveals that his bilateral hearing loss has not necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


